Citation Nr: 0711499	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-11 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus with plantar calluses and deformity, currently 
evaluated at 30 percent.   

2.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated at 30 percent.

3.  Entitlement to a total evaluation, based on individual 
unemployability, due to service-connected disabilities.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

The veteran had active service from December 1963 to 
December 1965 and from March 1966 to February 1973.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the benefits 
sought on appeal.  In January 2006, the Board returned the 
case for additional development, and the case was 
subsequently returned to the Board for further appellate 
review. 

Upon review of recently received evidence, specifically that 
submitted to the Social Security Administration, the Board 
has determined that the veteran's claims for an increased 
rating of a psychiatric disorder and a total rating based on 
individual unemployability must be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law.  VA will notify the veteran 
if further action is required on his part.


FINDING OF FACT

Bilateral pes planus is not pronounced with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation that is not improved by orthopedic 
shoes or appliances.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
pes planus with plantar calluses and deformity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5276 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in May 2001, February 2006 and March 2006.  
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

The veteran essentially contends that the evaluations 
assigned for his flat feet does not accurately reflect the 
severity of the disability.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

A rating decision dated in August 1974 granted service 
connection for pes planus with plantar calluses.  That rating 
decision also assigned a 10 percent evaluation under 
Diagnostic Code 5276.  A rating decision dated in June 1979 
increased the evaluation for the veteran's pes planus from 
10 percent to 30 percent and recharacterized the disability 
as pes planus with plantar calluses and deformity.  With the 
exception of temporary total evaluations assigned under the 
provisions of 38 C.F.R. § 4.30, the 30 percent evaluation has 
remained in effect since that time.  A BVA decision dated in 
April 1989 considered and denied an appeal from the veteran 
for an evaluation in excess of 30 percent for his pes planus.  

Under Diagnostic Code 5276, the currently assigned 30 percent 
evaluation is assigned for severe bilateral flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.,), pain on manipulation and use accentuated, indication 
of swelling on use and characteristic callosities.  The next 
higher 50 percent evaluation for bilateral flat feet 
contemplates evidence of a pronounced disability with marked 
pronation, extreme tenderness on the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation that is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

The evidence for consideration in determining the appropriate 
evaluation for the veteran's pes planus consists primarily of 
VA medical records, including the report of a VA examination 
performed in July 2001 specifically to assess the severity of 
the veteran's disability.  However, after reviewing this 
evidence, the Board finds that the veteran's disorder does 
not more nearly meet the criteria for the next higher 
50 percent evaluation.  

While the veteran clearly has complaints of pain associated 
with his feet, including complaints reported at the time of 
the July 2001 VA examination, following the examination the 
diagnosis was foot pain and status post bunion surgery 
involving both feet.  The diagnosis also stated that there 
was no evidence of pes planus or flat feet during the 
examination.  

Subsequently dated medical records also fail to demonstrate 
treatment for flat feet, although those records show the 
veteran was seen for complaints associated with his feet 
attributable to other nonservice-connected pathology.  For 
example, when the veteran was seen in February 2005 for 
complaints of pain with ambulation of 3 years' duration, his 
history of flat feet was noted.  The veteran reported that he 
had pain that had worsened and now had complaints of pain at 
rest and standing.  The veteran also indicated that he had 
cramping of the muscles to the left calf and buttock and that 
he could only tolerate two blocks of ambulation before the 
onset of pain.  No findings of flat feet were reported on 
physical examination, but there was a 2-plus left femoral 
pulse but a nonpalpable pulse of the left popliteal, left 
dorsalis and left posterior tibia.  The assessment was that 
the veteran had probable peripheral vascular disease. 

The veteran is not shown to have pronounced flat feet, 
thereby warranting the assignment of the next higher 
50 percent evaluation.  Examination of the feet has not 
revealed marked pronation or extreme tenderness of the 
plantar surfaces of the feet or marked inward displacement 
and severe spasm of the tendo achillis on manipulation.  
Therefore, since the veteran does not manifest the criteria 
contemplated for the next higher 50 percent evaluation, the 
Board concludes that the currently assigned 30 percent 
evaluation most nearly approximates the veteran's overall 
disability picture with respect to his flat feet.  

ORDER

An evaluation in excess of 30 percent for bilateral pes 
planus with calluses and deformity is denied.


REMAND

The veteran also seeks an increased disability evaluation for 
an anxiety reaction, currently evaluated as 30 percent 
disabling.  The veteran has received psychiatric treatment 
for disorders diagnosed as a generalized anxiety disorder, 
and post-traumatic stress disorder (PTSD).  The veteran has 
also been hospitalized on numerous occasions for substance 
abuse, including the use of cocaine and it is unclear if the 
veteran continues to use this substance.  

However, a rating decision dated in February 2003 
specifically denied entitlement to service connection for 
PTSD.  The Board observes that while the veteran expressed 
disagreement with the denial of service connection for PTSD, 
and the RO issued a Statement of the Case with respect to 
that issue in September 2004, a Substantive Appeal is not of 
record.  Therefore, the symptomatology associated with the 
non-service-connected PTSD cannot be considered in evaluating 
the severity of the service-connected anxiety disorder.  

However, subsequent and pursuant to the Board's January 2006 
remand, a copy of the veteran's disability award from the 
Social Security Administration was received, including a 
November 2001 report authored by J.E.A., PsyD, of a VA 
Medical Center.  While this evidence does not serve to revive 
the veteran's claim of service connection for PTSD, its 
contents are relevant to issue of an increased rating for an 
anxiety disorder.


In her report, Dr. A. observed in part that the veteran had 
"severe" PTSD, and that the disorder had progressed to a 
point where the veteran was "no longer able to provide for 
himself and his family."  Dr. A. did not, however, delineate 
the symptoms associated with non-service-connected PTSD, drug 
use if present, and the service-connected anxiety disorder, 
either implicitly or explicitly.

The Board cannot render such a determination without medical 
expertise.  It is well-settled that in its decisions, the 
Board may not rely upon its own unsubstantiated medical 
opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Prior to the enactment of the VCAA, the Court held that the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination, especially in cases 
where there exists ambiguities and uncertainties relative to 
the claimed disorder.  See Shipwash v. Brown, 8 Vet. App. 
218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 
(1995); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990). ]. See also 38 C.F.R. § 
4.28 ["If a diagnosis is not supported by the findings on the 
examination report of if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."].

That the veteran is not in receipt of service connection for 
PTSD does not per se compel the conclusion that he does not 
have the disorder - under applicable law, it only indicates 
that the evidence is not in relative balance to indicate that 
if he has PTSD, it has been linked by competent medical 
evidence to any confirmed in-service stressor.  38 C.F.R. § 
3.304(f) (Requisite for a grant of service connection is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998) ((The essential components of a successful claim of 
service connection:  (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event.)).  

Indeed, the Statement of the Case issued in September 2004 
indicates that the lack of a confirmed stressor was the 
specific basis for the denial of service connection for PTSD.  

The medical evidence thus suggests that the veteran may be 
unemployable, but it is unclear whether such unemployability 
is due to the non-service-connected PTSD or to the service-
connected anxiety disorder.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (Observing that when it is not possible to 
separate the effects of a service-connected condition and a 
non- service-connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service- connected condition).  
The resolution of this question can only be addressed by 
competent medical evidence.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).
 
Because resolution of the veteran's claim for an increased 
disability rating for an anxiety disorder may have an impact 
upon combined schedular rating, the RO/AMC will readjudicate 
the total rating claim upon completion of the remand 
directives below.  

The claims for an increased disability evaluation for an 
anxiety disorder and a total disability rating based on 
individual unemployability are therefore REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC 
for the following actions:  

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO/AMC will accord the veteran a 
comprehensive mental disorders 
examination to be conducted by an 
appropriately qualified physician.  In 
any report generated as result of this 
remand, the examiner must acknowledge 
receipt and review of the claims folder 
in conjunction with the examination.  The 
examiner must respond to the following 
inquiries and must state the medical 
bases for any opinions:

a.  The examiner must provide a 
mental status examination to 
ascertain the symptoms and degree of 
social and occupational impairment 
resulting from disability of the 
veteran's service-connected anxiety 
disorder as opposed to the non-
service-connected PTSD or any 
present drug dependency- stated 
alternatively, the examiner should 
specifically state which symptoms 
are the result of the service-
connected anxiety disorder and which 
symptoms result from non-service-
connected PTSD, and;  

b.  The examiner should assign a 
numerical score from the GAF scale 
both currently and for the past year 
for each disorder, and describe the 
impact of the veteran's anxiety 
disorder on his ability to function 
socially and industrially. If the 
symptoms cannot be differentiated, 
the examiner should so state in the 
report.


3.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO/AMC 
should review and readjudicate the 
claims, with due consideration of the 
benefit-of-the-doubt doctrine and the 
Mittleider decision, as stated above.  38 
C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claims, the RO/AMC shall issue the 
veteran a Supplemental Statement of the 
Case.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO/AMC and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



	                        
____________________________________________
	VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


